Exhibit 10.18
 
Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. [xxx] denote omissions.
 
CONFIDENTIAL




DISTRIBUTION AGREEMENT




This Distribution Agreement (the “Agreement”) is entered into as of Nov 30,
2009, (the “Effective Date”) by and between Thomson Reuters (Markets) LLC, a
Thomson Reuters company (“TR”) and Wright Investors’ Service (“Contributor”).
 
 
1.
Provision and Distribution of Data



1.1.
The Contributor grants TR, and the TR Group, a non-exclusive, worldwide,
perpetual license to receive, store, copy, display, license, and distribute the
Contributor’s research described in Exhibit A (“Data”), to TR clients and to
third-party data providers for distribution to their clients (collectively
“Recipients”) in any format and through any distribution mechanism so long as
the Contributor’s Research Report is provided in its entirety.    TR Group means
collectively (i) any entity that directly or indirectly Controls, is Controlled
by, or is under common Control with TR, or (ii) Thomson Reuters Corporation,
Thomson Reuters PLC and any of their parent entities or subsidiaries.  Control
means more than fifty percent (50%) equity voting interest or the sole power to
direct or cause the direction of the management or policies of the entity,
whether through the ability to exercise voting power, by contract or
otherwise.  For avoidance of doubt, Contributor may deliver the Data to any
third party vendor with no restrictions.



1.2.
The Contributor will provide the Data to TR in a timely manner, on a mutually
agreeable schedule. The Contributor shall provide the Data in a form and format
defined by TR, so long as such format is adoptable by Contributor, from time to
time.



1.3
TR in its discretion, will determine the terms and conditions upon which it
distributes the Data to the Recipients.  TR is under no obligation to distribute
Data to any entity that has not executed or breaches a TR subscriber
agreement.  TR reserves the right to exclude Data from its products in its
reasonable discretion.



2.
TR Software and Service (Applicable Only if TR Software is Provided)



2.1.
TR hereby grants to the Contributor for the term of this Agreement a
non-exclusive, royalty free and non-transferable license to use the TR software
or internet based access, including documentation and other proprietary
information, for contribution of the Data to TR and/or for entitlement of
Recipients to receive the Data (the “TR Software”). The TR Software may be used
only at the Contributor’s site designated in writing and may not be transferred
without the prior written consent of TR.  The Contributor shall ensure that the
TR Software and/or its data output is not used to transmit Data to any third
party without the express written permission of TR.  The TR Software provided
under this Agreement shall remain the sole property of TR. The Contributor shall
not modify, decompile, or reverse engineer the TR Software.



2.2.
TR hereby grants to the Contributor, for the term of this Agreement, a
non-exclusive, non transferable license to use the TR Software, and any
successor software, solely to permit the Contributor’s internal users in the
research department to (i) view the Data contributed by the Contributor to TR
solely as displayed in the TR services for such users’ internal use only and not
for any commercial purposes, and (ii) verify the quality of the Data submitted
by the Contributor to TR and to correct errors in the Data.

 
 
1

--------------------------------------------------------------------------------

 
 
3.
Representations, Covenants and Warranties; Disclaimer



3.1.
TR warrants that (i) it has the right to grant to the Contributor the rights
granted herein  and (ii) to the best of its knowledge the Contributor’s use of
the TR Software in accordance with the terms of this Agreement does not and will
not infringe upon the intellectual property rights of any third party.



3.2.
Attached as Exhibit B is a questionnaire completed by the Contributor. The
Contributor represents and warrants that the information contained in such
questionnaire is complete and accurate, and the Contributor covenants to provide
timely updates regarding any changes to the information contained therein,
including its business practices regarding sponsored research.    TR may, from
time to time, solicit similar additional information from the Contributor, and
the Contributor covenants to provide such information as reasonably requested by
TR. the Contributor further agrees that such additional information shall
thereafter be included in Exhibit B.



3.3.
The Contributor warrants that (i) it owns and/or has the right, and is permitted
under applicable laws and regulations to distribute the Data it contributes to
TR and to grant to TR the rights granted herein; and (ii) to the best of its
knowledge TR’s use and distribution of the Data in accordance with the terms of
this Agreement does not and will not infringe upon the intellectual property
rights of any third party. The Contributor represents, warrants and covenants
that as between TR and the Contributor it is and shall be solely responsible for
the Data as such Data is received by TR from Contributor.



3.4.
Each of TR and the Contributor warrant that for the term of the Agreement it
will comply with all laws and other governmental, statutory or regulatory
requirements which may from time to time be applicable (i) in the case of TR, to
the use and distribution of the Data and (ii) in the case of the Contributor, to
the creation, provision and distribution of the Data, each as contemplated by
the Agreement.



3.5.
OTHER THAN THE WARRANTIES EXPRESSLY STATED ABOVE, THERE ARE NO EXPRESS OR
IMPLIED WARRANTIES RELATING TO THE PRODUCTS OR SERVICES COVERED BY THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE.  TR SOFTWARE IS PROVIDED “AS-IS.” TR MAKES NO WARRANTY
OR REPRESENTATION THAT ITS OPERATION SHALL BE UNINTERRUPTED OR ERROR FREE AND
SHALL HAVE NO LIABILITY ARISING FROM INTERRUPTIONS IN OR ERRORS IN THE OPERATION
OF THE TR SOFTWARE. TR MAKES NO WARRANTY REGARDING AND SHALL HAVE NO LIABILITY
ARISING FROM THE DISPLAY OR DISTRIBUTION OF DATA, THE ERRONEOUS DELIVERY OF DATA
OR INACCURACY, INVALIDITY, OR INCOMPLETENESS OF DATA.



4.
Term and Termination



4.1.
This Agreement shall commence upon the Effective Date and shall continue for an
initial term of  one (1) year.  Thereafter, this Agreement shall renew for one
year terms.  After the initial term, either party may terminate this Agreement
for any reason by providing ninety (90) days’ written notice.

 
 
2

--------------------------------------------------------------------------------

 
 
4.2.
Either party may, by giving at least thirty (30) days' prior written notice to
the other, terminate the Agreement if the other commits a material breach of
this Agreement and fails to remedy such breach within such thirty (30) day
period.  Contributor shall have the right, upon thirty (30) days’ notice, to
terminate this Agreement and cease providing the Data, in the event that the
Data provided by Contributor becomes subject to any third party restriction or
claim that would prohibit, limit or restrict the use thereof.



4.3.
Sections 1.1, 1.3, 3, 4.3, and 5 through 8 shall survive the expiration or
termination of this Agreement.



5.
Indemnification



5.1.
TR, at its expense, will indemnify, defend and hold harmless the Contributor and
its affiliates and their officers, directors, employees and representatives from
all liabilities, costs, losses, damages and expenses (including reasonable
attorneys’ fees) arising out of or relating to any breach of the
representations, warranties and covenants contained in Article 3.



5.2.
The Contributor, at its expense, will indemnify, defend and hold harmless TR and
its affiliates and their officers, directors, employees and representatives from
all liabilities, costs, losses, damages and expenses (including reasonable
attorneys’ fees) arising out of or relating to any breach of the
representations, warranties and covenants contained in Article 3.



5.3.
The party being indemnified (the “Indemnified Party”) shall give the party
providing indemnification (the “Indemnifying Party”) (i) prompt written notice
of the claim; (ii) the right to control and direct the defense and settlement of
the claim; and (iii) reasonable assistance and information.  The Indemnifying
Party shall not enter into any settlement or consent to any order that could
adversely affect the Indemnified Party without that party’s consent, which shall
not be unreasonably withheld.



6.
Limitation of Liability



6.1.
Neither the TR Group nor the Contributor nor their respective affiliates will be
liable in contract or negligence or otherwise for indirect, consequential,
special, exemplary or punitive damages, including loss of profits, business,
reputation or anticipated savings or any other indirect losses, however such
losses may arise, and even if TR or the Contributor or an affiliate of either of
them (as applicable) has been advised of the possibility of such losses.



6.2.
The aggregate amount of TR's and the Contributor’s liability which may arise out
of or in connection with the Agreement, whether in contract or negligence or
otherwise, shall be limited to $10,000.



6.3.
No limitation or exclusion of a party’s liability shall apply to (a) a party’s
gross negligence or willful misconduct, (b) indemnification obligations or (c)
breach of confidentiality.






 
3

--------------------------------------------------------------------------------

 


7.
Confidential Information

 
7.1.
In the parties’ relationship under this Agreement, either party may receive or
have access to Confidential Information (as defined below) of the other. Each
party shall safeguard the confidential nature of the other’s Confidential
Information as it would its own Confidential Information, using at least
reasonable care. Neither party may use, copy, or disclose any Confidential
Information of the other, unless (i) necessary to perform its obligations under
this Agreement or (ii) required by law or court order. "Confidential
Information" means any information obtained under or in connection with this
Agreement which is marked as confidential or which a party should generally
recognize or ought reasonably to be known as the other party’s confidential
information.  The Contributor and TR will not disclose the other party’s
Confidential Information to any third party without the prior written consent of
such other party, except to any person having a legal right or duty to obtain
the Confidential Information or to any professional adviser or other third party
to whom it is essential that the Confidential Information is disclosed in or for
the purpose of any legal proceedings or professional services involving either
party, or performance of the Agreement.

 
7.2.
Confidential Information does not include information that  (a) was rightfully
in possession of or known to the receiving party without any obligation of
confidentiality prior to receiving it from the disclosing party; (b) is, or
subsequently becomes, legally and publicly available without breach of this
Agreement; (c) is rightfully obtained by the receiving party from a source other
than the disclosing party without any obligation of confidentiality; (d) is
independently developed by the party receiving it; or (e) is disclosed by the
receiving party under a valid order created by a court or government agency. For
the avoidance of doubt, neither the Data nor any information provided in the
contributor questionnaire is Confidential Information.



8.
Miscellaneous



8.1.
Except as otherwise set forth herein, Contributor may upon written notice to TR,
assign this Agreement or any rights granted hereunder, in whole or part, to an
affiliate or to a successor to all or substantially all of its assets or
business related to this Agreement in each case without the consent of TR.
Except as otherwise set forth herein TR may upon written notice to Contributor,
assign this Agreement or any rights granted hereunder, in whole or part, to an
affiliate, in connection with its reorganization, the sale of a division,
product or service of TR or any other business transaction of a similar nature
in each case without the consent of the Contributor.



8.2.
All notices sent under this Agreement must be in writing and delivered
personally or by email or fax or sent by first class post (and airmail if
overseas) to the address set forth below, unless such address is changed by
notice in compliance with this Section 8.2.  Unless there is evidence that it
was received earlier, a notice is deemed given (i) if delivered personally or by
email or fax, when left at the address referred to above, (ii) if sent by post
to an address within the country of postage, two business days after posting it
and (iii) if sent by post to an address outside the country of postage, six
business days after posting it.



8.3.
This Agreement, and the Exhibits and Addenda attached hereto, constitute the
entire agreement of the parties concerning its subject matter and supersedes all
prior agreements with respect to the subject matter hereof.  This Agreement may
not be amended except by a writing signed by an authorized representative of
each of the parties.



8.4.
This Agreement and its provisions only control the relationship and services
contemplated herein.  All prior Agreements between Wright Investors’ Service and
any member of the TR Group regarding other relationships and/or services shall
be governed by their respective agreements.



8.5.
Neither party is an employee, agent, co-venturer, or legal representative of the
other for any purpose. The parties are independent contractors.

 
 
4

--------------------------------------------------------------------------------

 
 
8.6.
This Agreement will be construed in accordance with and governed by the law of
the State of New York without regard to its conflict of laws provisions. Both
parties consent to the non-exclusive jurisdiction of any state or federal court
sitting in the State of New York, and of any court to which an appeal therefrom
may be taken.  Each party hereby irrevocably waives the right to a trial by jury
in any action or proceeding arising out of this Agreement.



8.7.
No waiver of any of the terms of this Agreement will be valid unless in writing
and designated as such.  Any forbearance or delay on the part of either party in
enforcing any of its rights under this Agreement will not be construed as a
waiver of such right to enforce same for such occurrence or any other
occurrence.



8.8.
This Agreement may be executed in one or more counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement.



8.9.
Neither party shall use the other party’s name or mark in any advertising,
written sales promotion, press releases and/or other publicity without the other
party’s prior written consent which may not be unreasonably withheld or
delayed.  Notwithstanding the foregoing, during the term of this Agreement TR
may indicate that Contributor’s data is included in TR services in sales
promotion materials and customer conversations in a form or manner approved by
Contributor.



IN WITNESS WHEREOF, the parties hereto have executed this Agreement in as of the
Effective Date.






[thoms_sigs.jpg]

 
5

--------------------------------------------------------------------------------

 
 
Exhibit A




DATA


A.           Data provided by Contributor to TR (Boxes checked as applicable)


xResearch Reports: Reports and data relating to securities and markets across
all asset classes in an applicable format including but not limited to: PDF;
Word documents; Models; PowerPoint; Video; Sound files; and Calendar events.


oEstimates: Actual and Forecast data pertaining but not limited to: Profit &
Loss; Cashflow Statement; Balance Sheet; Key Performance Indicators; Economics;
Recommendations; whether  received by file, feed, or extracted from Research
Reports.




B.
Research will be displayed under the following names: Wright Investors’ Service

 

 
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
Aftermarket Research Addendum




The Contributor agrees to include the Contributor’s Research Report(s) in
services that contain aftermarket (delayed) research reports subject to the
terms of the Distribution Agreement and the additional terms and conditions set
forth in this Addendum.  This Addendum shall survive the expiration or
termination of the Distribution Agreement.




 
Investment Research Collection Royalties. TR shall pay the Contributor the
following royalties with respect to distribution of the Data via the Investment
Research collection, (also known as Investext or similar services) which is
being sold either on a subscription basis or a per page basis set by TR:



 
a)
[xxx] of Net Vendor Revenues (as hereinafter defined) from TR’s third party
distributors (“Third Party Vendors”), or

 
b)
[xxx] of Net TR Revenues (as hereinafter defined) received by TR from its own
proprietary distribution system(s) during the term of the Agreement in
accordance with the following terms:

 
i)
“Net Vendor Revenues” means the amounts actually received by TR from those Third
Party Vendors that host the Data supplied by TR to such vendors in payment for
online/offline display or printout of the Data, after deduction for delivery,
collection fees, communications, and storage charges, if any.

 
ii)
“Net TR Revenues” means all revenues actually received by TR with respect to the
Data (x) from its own proprietary distribution system(s) for the online/offline
display or printout of the Data, minus delivery, collection fees,
communications, and storage charges, and (y) from printed reports, or other
products and services derived from the databases containing the Data.



1.
TR shall not release to clients not approved on the Recipient list any of the
Data earlier than [xxx] days from the date the Data has been released for
publication by the Contributor.   If no such Recipient list is provided by
Contributor, TR shall not delay the release of Data.



2.
The Contributor shall, in its sole discretion, retain editorial control at all
times over the selection and dispatch of its Data to TR for inclusion in
aftermarket services and  the Contributor may elect, to withhold certain Data or
modify it prior to inclusion in aftermarket services.



3.
TR will provide to the Contributor, on a quarterly basis and within 90 (ninety)
days of the end of each calendar quarter, a detailed royalty report that
includes a listing and compilation for such period of Net Vendor Revenues and
Net TR Revenues, accompanied by payment in the amount of the royalties that are
due to the Contributor.



4.
In the event of the expiration or termination of the Agreement, TR shall have
the right to continue marketing the Data on the date of such expiration or
termination.  TR shall continue to pay the Contributor the royalty rate stated
above on Net TR Revenue and Net Vendor Revenue.



 
7

--------------------------------------------------------------------------------

 




[thoms_logo.jpg]
 
Exhibit B





   
Date:09.16.09
     
Company Name:
 
Wright Investors’
Service
Director of Research:
 
Amit Khandwala
Phone:
 
203.783.4350
Email:
 
akhandwala@wisi.com
Address:
 
440 Wheelers Farms Road
   
Milford, CT 06461
     
Are you a broker/dealer?
 
No
     
Do you distribute Research to the Institutional Market?
 
Yes
     
How long has your company been in business?
 
49 Years
How long has your Research Department been in operation?
 
49 Years
     
How long has Director of Research been an analyst?
 
23 Years
     
Number of analysts:
 
n/a
Number of companies under coverage:
 
Approximately
32,000
     
Specialty or Generalists (Focus of Firm):
     Small Cap/ Mid Cap/ Large Cap
     Regional
     Industry/ies Covered
 
 
Yes
     
Geographic Coverage:  Global
     
Do you distribute Research through other vendors?
 
Yes
     
Please Forward:
Research Reports (3) (please e-mail a PDF copy)
Marketing Collateral
Website Address
 
 
Enclosed
n/a
www.wrightinvestors.com



 
8

--------------------------------------------------------------------------------

 
 
-Provide 3 Company Investor Relations and 3 Institutional Clients Contacts: - (6
total) Please include – Full Name, Title, e-mail, Company, brief description of
how you have worked together
 
___________
 
Recommendation Scale:
 
 
n/a_________



NORMALISED TEXT
BROKER TEXT
1.STRONG BUY
 
2.BUY
 
3.HOLD
 
4.UNDERPERFORM
 
5.SELL
 

 
Will you/your firm provide: (please indicate all that apply)
   
Earnings Estimates/Related Data:
 
No
Morning Meeting Notes:
 
No
Research Reports:
 
Yes
Additional comments about your firm:
   

 
Please answer the following questions (if print, please circle ‘YES’ or ‘NO’ as
appropriate. If electronic, please delete, leaving ‘YES’ or ‘NO’ as
appropriate):
 
 
Does your firm engage in investment banking activities (if ‘yes’, check all that
apply and describe below)? NO
 
_____
Mergers& Acquisitions
_____
Equity Underwriting
_____
Fixed Income Underwriting
_____
Corporate Finance
_____
Equity Syndication
_____
Fixed Income Syndication
_____
Other: ___________
       

  Please describe:




Do any of the following participate in investment banking activities?  NO
______
Affiliated companies
______
Associated companies
______
Major investors/owners

Please describe:


Does your firm provide brokerage services?
NO ____
 
Do any of the following provide brokerage services?
NO ____
 
______
Affiliated companies
______
Associated
companies
______
Major investors/owners

  If ‘yes’ to either question, please describe:


Are these brokerage services intended solely to provide soft dollar services to
support research billing?
 
YES ___ NO ___
Does your firm manage money?
 
YES ___ NO ___
Do you allow corporations to sponsor any research coverage ("paid-for" research)
 
YES ___ NO ___
Does your firm make specific company or stock recommendations (Buy/Sell/Hold,
for example)?
 
YES ___ NO ___

 
 
9

--------------------------------------------------------------------------------

 
 
   If ‘no’, does your firm create other quantitative or numeric rankings of
companies intended to help predict investment performance?
 
YES ___ NO ___
Does your firm make specific company financial projections (EPS or sales
forecasts, etc.)?
 
YES ___ NO ___
Does your firm set price targets?
 
YES ___ NO ___

 
 
 
 
 
 
 10

--------------------------------------------------------------------------------